Sally Pulliam, executrix of Jennings Pulliam, who was executor of John Anderson, brought an action against the appellees, in the County Court of Louisa, on a bond executed by them to the said Jennings Pulliam, executor of John Adderson, for a sum of money, “to be paid to the said executor, his heirs, executors, administrators, or assigns.” The defendants pleaded, “that the plaintiff ought not to have and maintain her said action, &c., because they say, that a certain John B. Anderson was co-executor, with the said Jennings Pulliam the testator of the plaintiff, on the estate of John Anderson deceased, at the time of the execution of the bond in the declaration mentioned ; that he the said John B. Anderson hath survived the said Jennings, and is still living and acting as the executor on the estate of the said John Anderson deceased ; and that the said John B. Anderson hath never given his consent to the commencement and prosecution of the said action; all which the defendants are ready to verify.” To this plea the plaintiff filed a general demurrer. *The County Court was of opinion that the law was for the defendants; and its judgment being affirmed by the Superior Court of law, the plaintiff appealed to this court.
Thursday, March 18th, 1813, both judgments were reversed, upon the authority of the decision in the case of Bowden executor of Moore v. Taggart; (ante p.-;) the court being of opinion that the law upon the demurrer was in favour of the appellant: and, there being another plea, (viz. “payment,”) the cause was remanded for farther proceedings. (3)

 Note. See Syme v. Griffin, 4 H. & M. 277.